10-1255-ag
Xu v. Holder
                                                                                BIA
                                                                         DeFonzo, IJ
                                                                        A094 048 617
                    UNITED STATES COURT OF APPEALS
                        FOR THE SECOND CIRCUIT
                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 7th day of December, two thousand ten.
PRESENT:
         JON O. NEWMAN,
         JOSÉ A. CABRANES,
         RICHARD C. WESLEY,
             Circuit Judges.
_______________________________________

MING ZHANG XU,
         Petitioner,

               v.                                                  10-1255-ag
                                                                          NAC
ERIC H. HOLDER, JR., U.S. ATTORNEY
GENERAL,
         Respondent.
_______________________________________

FOR PETITIONER:                Ke-en Wang, Law Offices of Siegel Wang
                               & Associates, New York, New York.

FOR RESPONDENT:                Tony West, Assistant Attorney General;
                               Russell J. Verby, Senior Litigation
                               Counsel; Nancy K. Canter, Trial
                               Attorney,    Office   of    Immigration
                               Litigation, Civil Division, United
                               States    Department     of    Justice,
                               Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

      Petitioner Ming Zhang Xu, a native and citizen of the

People’s Republic of China, seeks review of a March 4, 2010,

decision of the BIA affirming the April 16, 2008, decision of

Immigration      Judge   (“IJ”)   Paul   A.    DeFonzo,   denying   his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).               In re Ming

Zhang Xu, No. A094 048 617 (B.I.A. Mar. 4, 2010), aff’g No.

A094 048 617 (Immig. Ct. N.Y. City Apr. 16, 2008).           We assume

the   parties’    familiarity     with   the   underlying   facts   and

procedural history of the case.

      Under the circumstances of this case, we review both the

IJ’s and the BIA’s decisions “for the sake of completeness.”

See Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).             The

applicable standards of review are well-established. 8 U.S.C.

§ 1252(b)(4)(B); Salimatou Bah v. Mukasey, 529 F.3d 99, 110

(2d Cir. 2008).

      By failing to raise any argument in his brief, Xu waives

any challenge to the IJ’s adverse credibility determination.

See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7


                                   -2-
(2d Cir. 2005).        The IJ’s adverse credibility determination

alone     was    dispositive    of    Xu’s      application    for   asylum,

withholding of removal, and CAT relief.                See Ramsameachire v.

Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004) (holding that to

establish asylum eligibility based on future persecution, an

applicant       must   show   that   he    or    she   subjectively   fears

persecution and that this fear is objectively reasonable);

Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006) (holding

that when the asylum, withholding of removal, and CAT claims

are based on the same factual predicate, a credibility ruling

necessarily forecloses relief in each); see also Steevenez v.

Gonzales, 476 F.3d 114, 118 (2d Cir. 2007) (denying a petition

for     review    because     petitioner        failed    to   challenge   a

dispositive ground for relief).

      For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot. Any pending request for oral argument in

this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                     FOR THE COURT:
                                     Catherine O’Hagan Wolfe, Clerk




                                     -3-